DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 11, 13, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP paper “Consideration on SR transmission” (R2-1905730, May 2019, hereinafter Xiaomi), in view of Lee et al (US 2022/0022252, hereinafter Lee, claiming priority date of provisional application 62/824,609) and in view of Belleschi et al (US 2020/0367314, hereinafter Belleschi).

Regarding claim 1, Xiaomi discloses an apparatus (UE) comprising: cause the apparatus at least to: deliver, from a higher layer to a lower layer, an instruction to transmit a scheduling request (MAC indicates multiple PUCCH resources to signal SR to PHY and MAC indicates PHY to signal SR, Section 2); and at least partially control, by the lower layer, a selection of one or more resources for transmitting the scheduling request (PHY selects one SR resource for transmission if LBT succeeds, Section 2);											but does not explicitly disclose wherein the lower layer comprises a timer for controlling of the selection of the one or more resources for transmitting the scheduling request.  Xiaomi discloses the PHY performs LBT for a specified period and if LBT succeeds at any time during the period, PHY can choose a valid PUCCH to signal SR on, Section 2.  Lee discloses an LBT failure timer, Para [0163] and the PHY can attempt transmission if the LBT failure timer has not expired, Para [0168], where the transmission can be a scheduling request, Para [0165].  Also see page 4 of provisional application 62/824,609;									nor does Xiaomi disclose at least one processor and at least one memory including computer program code, the at least one memory and the computer program code are configured to perform said limitations.  Lee discloses a UE with processor and memory, Fig. 3.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Lee in the system of Xiaomi in order to improve communications by initiating recovery procedures if LBT has failed too many times;							and does not disclose wherein the timer of the lower layer is defined based on at least a timer of the higher layer.  Belleschi discloses the MAC can request data to be transmitted by the PHY in a certain TTI, Para [0082], the PHY layer attempts a transmission for a certain TTI, Para [0079], then notifies the MAC layer if the transmission was successfully or not, Para [0081], the MAC can indicate the PHY to attempt to resend the transmission, Para [0081], when the maximum timer is reached (i.e. the certain TTI), Para [0097].  In view of Belleschi the PHY layer has a certain TTI to transmit the SR and the MAC will not request re-transmit of the SR until the certain TTI has passed and the PHY layer notified the MAC of the result, meaning the PHY timer (LBT failure timer from Lee) should be set equal to the MAC prohibit timer from Xiaomi.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Belleschi in the system of Xiaomi in view with Lee in order to better handle re-transmissions in light of LBT.  
Regarding claim 2, Vivo discloses the apparatus according to claim 1, wherein one or more of the higher layer is a data link layer; the lower layer is a physical layer (PHY layer, section 2); or the one or more resources for transmitting the scheduling request belong to a physical uplink channel.
Regarding claim 3, Vivo discloses the apparatus according to claim 1, wherein one or more of the apparatus is a user equipment or a part thereof (UE, Fig. 3 of Lee); or the scheduling request is directed to a network node.
Regarding claims 4 and 13, Vivo discloses the apparatus/method according to claim 1/10, wherein the controlling of the selection of the one or more resources for transmitting the scheduling request allows for attempting, by the lower layer, to transmit the scheduling request on more than one resource (multiple SR resources for PHY to select after LBT succeeds, section 2, in this case selecting a different SR resource after another LBT success).
Regarding claim 5, Vivo discloses the apparatus according to claim 1, but not wherein the controlling of the selection of the one or more resources for transmitting the scheduling request comprises postponing or re-attempting, by the lower layer, the transmission of the scheduling request.  Lee discloses repeating an attempted transmission, Para [0278].
Regarding claims 6, 14 and 19, Xiaomi discloses the apparatus/method/CRM according to claim 1/10/18, but not wherein the timer of the lower layer is a repetition timer and wherein the controlling of the selection of the one or more resources for transmitting the scheduling request comprises attempting, by the lower layer, to transmit the scheduling request until an expiry of the repetition timer.  Lee discloses an LBT failure timer, Para [0163] and the PHY can attempt transmission if the LBT failure timer has not expired, Para [0168], where the transmission can be a scheduling request, Para [0165].
Regarding claim 10, Xiaomi discloses a method, performed by at least one apparatus, the method comprising: delivering, from a higher layer to a lower layer, an instruction to transmit a scheduling request (MAC indicates multiple PUCCH resources to signal SR to PHY and MAC indicates PHY to signal SR, Section 2); and at least partially controlling, by the lower layer, a selection of one or more resources for transmitting the scheduling request (PHY selects one SR resource for transmission if LBT succeeds, Section 2); but does not fully disclose wherein the lower layer comprises a timer for controlling of the selection of the one or more resources for transmitting the scheduling request.  Xiaomi discloses the PHY performs LBT for a specified period and if LBT succeeds at any time during the period, PHY can choose a valid PUCCH to signal SR on, Section 2.  Lee discloses an LBT failure timer, Para [0163] and the PHY can attempt transmission if the LBT failure timer has not expired, Para [0168], where the transmission can be a scheduling request, Para [0165].  Also see page 4 of provisional application 62/824,609; and does not disclose wherein the timer of the lower layer is defined based on at least a timer of the higher layer.  Belleschi discloses the MAC can request data to be transmitted by the PHY in a certain TTI, Para [0082], the PHY layer attempts a transmission for a certain TTI, Para [0079], then notifies the MAC layer if the transmission was successfully or not, Para [0081], the MAC can indicate the PHY to attempt to resend the transmission, Para [0081], when the maximum timer is reached, Para [0097].  In view of Belleschi the PHY layer has a certain TTI to transmit the SR and the MAC will not request re-transmit of the SR until the certain TTI has passed and the PHY layer notified the MAC of the result, meaning the PHY timer (LBT failure timer from Lee) should be set equal to the MAC prohibit timer from Xiaomi.  
Regarding claim 11, Xiaomi discloses the method according to claim 10, wherein the scheduling request is a scheduling request for allocating one or more resources for an uplink transmission (scheduling request, section 1, also intended use of the SR which is known in the art).
Regarding claim 18, Xiaomi discloses an apparatus causing said apparatus to: deliver, from a higher layer to a lower layer, an instruction to transmit a scheduling request (MAC indicates multiple PUCCH resources to signal SR to PHY and MAC indicates PHY to signal SR, Section 2); and at least partially control, by the lower layer, a selection of one or more resources for transmitting the scheduling request (PHY selects one SR resource for transmission if LBT succeeds, Section 2); but does not fully disclose wherein the lower layer comprises a timer for controlling of the selection of the one or more resources for transmitting the scheduling request nor discloses a computer program executed by a processor.  Xiaomi discloses the PHY performs LBT for a specified period and if LBT succeeds at any time during the period, PHY can choose a valid PUCCH to signal SR on, Section 2.  Lee discloses an LBT failure timer, Para [0163] and the PHY can attempt transmission if the LBT failure timer has not expired, Para [0168], where the transmission can be a scheduling request, Para [0165] and computer with program instructions, Para [0071].  Also see page 4 of provisional application 62/824,609; and does not disclose wherein the timer of the lower layer is defined based on at least a timer of the higher layer.  Belleschi discloses the MAC can request data to be transmitted by the PHY in a certain TTI, Para [0082], the PHY layer attempts a transmission for a certain TTI, Para [0079], then notifies the MAC layer if the transmission was successfully or not, Para [0081], the MAC can indicate the PHY to attempt to resend the transmission, Para [0081], when the maximum timer is reached, Para [0097].  In view of Belleschi the PHY layer has a certain TTI to transmit the SR and the MAC will not request re-transmit of the SR until the certain TTI has passed and the PHY layer notified the MAC of the result, meaning the PHY timer (LBT failure timer from Lee) should be set equal to the MAC prohibit timer from Xiaomi.  

Claim 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaomi, in view of Lee, in view of Belleschi and in view of 3GPP paper “SR for NR-U” (R2-1905614, May 2019, hereinafter OPPO).

Regarding claims 8 and 16, Xiaomi discloses the apparatus/method according to claim 1/10, but not  further caused to: refraining, by the higher layer, from incrementing a counter for counting the number of times of delivering the instruction for transmission of the scheduling request to the lower layer until it is reported, by the lower layer to the higher layer, that the scheduling request has been transmitted.  OPPO discloses incrementing SR_Counter upon indication of SR transmission from the physical layer, section 5.4.4.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by OPPO in the system of Xiaomi in view of Lee and Belleschi in order to enhance SR procedures when there is LBT failure.

Claim 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaomi, in view of Lee, in view of Belleschi and in view of Terry et al (US 2022/0039016, hereinafter Terry).

Regarding claims 9 and 17, Xiaomi discloses the apparatus/method according to claim 1/10, but not further caused to: in case it is reported, by the lower layer to the higher layer, that the scheduling request has not been transmitted, decrementing, by the higher layer, a counter for counting the number of times of delivering the instruction for transmission of the scheduling request to the lower layer.  Terry discloses the SR_Counter can be decremented if there is an LBT failure, Para [0438], meaning there is no SR transmission.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by LU in the system of Xiaomi in view of Lee and Belleschi in order to avoid releasing resources and initialing RA procedure when an SR transmission is blocked by LBT failure.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xiaomi, in view of Lee, in view of Belleschi and in view of LU (US 2021/0212107, hereinafter LU).

Regarding claim 12, Xiaomi discloses the method according to claim 10, wherein the instruction to transmit the scheduling request specifies one or more resources to be used for transmitting the scheduling request (MAC indicates multiple PUCCH resources to signal SR to PHY and MAC indicates PHY to signal SR, Section 2) but not wherein the method further comprises: determining, by the lower layer, whether the scheduling request overlaps with a higher priority information to be transmitted over the one or more resources specified by the instruction.  LU discloses resource occupied by a SR can overlap with a resource occupied by a PUSCH, in one case the priority of a logical channel contained in the PUSCH is a higher priority, Para [0314].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by LU in the system of Xiaomi in view of Lee and Belleschi in order to improve communication by ensuring services with higher priorities are transmitted without problems.


Allowable Subject Matter
Claims 7, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive.  Applicant amends the limitations in the claim and argues the references do not disclose the amended limitations, particularly a timer for the higher and a timer for the lower layer which is defined based on the timer of the higher layer.  Applicant has no argument but merely asserts the limitation is not disclosed.  In response, argument is moot in view of a new reference being used in the current office action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461